       Case 1:17-cv-00151-BLW Document 280 Filed 05/26/20 Page 1 of 3



Lori Rifkin, Esq. (CA # 244081)              Craig Durham (ISB # 6428)
(pro hac vice)                               Deborah Ferguson (ISB # 5333)
Rifkin Law Office                            FERGUSON DURHAM, PLLC
2855 Telegraph Avenue, Suite 517             223 N. 6th Street, Suite 325
Berkeley, CA 94705                           Boise, ID 83702
Telephone: (510) 414-4132                    Telephone: 208-345-5183
Email: lrifkin@rifkinlawoffice.com           Facsimile: 208-908-8663
                                             Emails: chd@fergusondurham.com
Dan Stormer, Esq. (CA # 101967)                      daf@fergusondurham.com
(pro hac vice)
Shaleen Shanbhag, Esq. (CA # 301047)         Amy Whelan, Esq. (CA # 215675)
(pro hac vice)                               (pro hac vice)
HADSELL STORMER RENICK & DAI LLP             Julie Wilensky, Esq. (CA # 271765)
128 N. Fair Oaks Avenue                      (pro hac vice)
Pasadena, California 91103                   National Center for Lesbian Rights
Telephone: (626) 585-9600                    870 Market Street, Suite 370
Facsimile: (626) 577-7079                    San Francisco, CA 94102
Emails: dstormer@hadsellstormer.com          Telephone: 415-365-1338
        sshanbhag@hadsellstormer.com         Facsimile: 415-392-8442
                                             Email: AWhelan@NCLRights.org
                                                    jwilensky@NCLRights.org
Attorneys for Plaintiff


                           UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF IDAHO

ADREE EDMO (a/k/a MASON EDMO),               Case No.: 1:17-cv-00151-BLW

                   Plaintiff,
                                              PLAINTIFF’S REQUEST FOR STATUS
       v.                                     CONFERENCE RE COMPLIANCE WITH
                                              ORDER TO PROVIDE SURGERY
IDAHO DEPARTMENT OF CORRECTION;
HENRY ATENCIO, in his official capacity;
JEFF ZMUDA, in his official capacity;         Complaint Filed:           April 6, 2017
HOWARD KEITH YORDY, in his official           Discovery Cut-Off:         None Set
and individual capacities; CORIZON, INC.;     Motion Cut-Off:            None Set
SCOTT ELIASON; MURRAY YOUNG;                  Trial Date:                None Set
RICHARD CRAIG; RONA SIEGERT;
CATHERINE WHINNERY; and DOES 1-15;
                  Defendants.




PLTF’S REQUEST FOR STATUS CONF
         Case 1:17-cv-00151-BLW Document 280 Filed 05/26/20 Page 2 of 3




       On May 21, 2020, the United States Supreme Court denied Defendants’ application for a

stay of this Court’s order requiring Defendants to provide gender confirmation surgery to
Plaintiff Adree Edmo as soon as possible. Dkt. No. 279. Defendants have represented multiple

times to Plaintiff and this Court, and, most recently, in their stay application in the United States
Supreme Court on May 6, 2020, that Ms. Edmo’s “presurgical preparations are set to begin
around the middle of June and surgery is scheduled for early July 2020.” On May 21, 2020,
Defendants stated in another filing with the Supreme Court that Ms. Edmo’s “surgery is
currently still scheduled for July 2020; however, due to complications arising from the COVID-
19 pandemic with the completion of pre-surgical hair removal, it is possible that Respondent’s
surgery date may be moved.”
       Ms. Edmo has completed four of the six scheduled pre-surgical hair removal treatments.
At her most recent treatment, which took place last week, she was informed by the staff
performing that treatment that she likely needs only one more treatment to be ready for surgery.
Plaintiff is aware of no medical reason that her surgery cannot proceed as scheduled in July
2020, and understands that medical procedures are now generally proceeding in both Idaho and
Washington, where Defendants’ selected surgeon is now located.
       In order to ensure that Ms. Edmo will receive surgery in July 2020 in accordance with
this Court’s order, and all related preparations are timely made, Plaintiff requests that this Court
convene a status conference as soon as possible.


Dated: May 26, 2020                            Respectfully Submitted,

                                               FERGUSON DURHAM
                                               HADSELL STORMER RENICK & DAI LLP
                                               NATIONAL CENTER FOR LESBIAN RIGHTS
                                               RIFKIN LAW OFFICE


                                               By:     /s/ - Lori Rifkin
                                                       Lori Rifkin
                                               Attorneys for Plaintiffs

 PLTF’S REQUEST FOR STATUS CONF
                                                     -1-
        Case 1:17-cv-00151-BLW Document 280 Filed 05/26/20 Page 3 of 3




                                CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on the 26th day of May 2020, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be

served by electronic means, as more fully reflected on the Notice of Electronic Filing:


Dylan Eaton
deaton@parsonsbehle. com
J. Kevin West
kwest@parsonsbehle. com

Attorneys for Corizon Defendants
Brady James Hall
brady@melawfirm.net

Attorney for IDOC Defendants


                                                         /s/ - Lori Rifkin
                                                               Lori Rifkin




 PLTF’S REQUEST FOR STATUS CONF
                                                   -2-
